Howe, J.,
dissenting. First — I do not understand how it can be maintained that the judgment sought to be annulled in this case is not a judgment. Tlie plaintiff, in his petition, calls it a judgment, and his principal prayer is as follows (Record, p. 6):
“ Therefore petitioner prays that said A. B. Janies ho eited to answer this petition, and that after due proceedings it he ordered, adjudged and decreed that the judgment rendered in favor of said A. B. James and against petitioner, in the case of A. B. James against *485Pellowes & Co., No. 17,054 of the docket of this court, be decreed to be null and void aud of no effect,” etc.
This judgment was rendered and signed by a competent judge, sitting on his bench, with a clerk and sheriff and in open court. The plaintiff admits (also in his. petition) that the court was open for some purposes, as for the trial of interlocutory orders, and ior the trial of certain suits (landlords’), and the rendering of final judgments therein. Record, p. 5. The court being open for some purposes, and especially for the rendering of some final judgments, how can it be said that the judgment against Hernandez, which he admits to be a judgment, is no-judgment? It may be a judgment tainted with an irregularity, hut-irregularity is one thing, and nonentity is another.
Second — Assuming, then, that this is a judgment, the plaintiff ha» acquiesced in it by the payment, after long negotiation, of $7000 on account. He does not pretend that he does not owe the rest of the principal. The dispute is about a difference between five and ei- lit per cent, interest. The judgment, being acquiesced in, can not be the subject of any remedial action. The courts have business enough on hand without spending their time in reopening such cicatrized wounds. See Abbott v. Wilbur, 22 An. 368, and cases there cited on this point.
Third — The alleged nullity in this case is one of form, as distingushed from those nullities which pertain to the merits of the case. C. P.
In Blank v. Speckman, lately decided, 23 An. 146, we held that a. judgment could not be annulled for any vice of form save those catalogued in C. P. 606. This case is not in this category, and therefore-no action of nullity lies. The j>roper remedy is by appeal. 9 La. 79; 9 An. 197; 9 An. 428; 10 An. 641; 14 An. 656.
Fourth — No injunction could be lawfully issued in this case, the remedy by suspensive appeal being exclusive and ample. The case of Conoly v. Morgan, 5 N. S. 501, is not opposed to this view. The injury arrested in that case is distinctly mentioned in C. P., article 298. The statement in that case is that "a party may always claim the aid of the laws of his country to prevent a wrong which, if inflicted, he could claim damages for,” is true in a general sense, but if meant to apply to prevention by writ of injunction, was a dictum, unnecessary and toe-broad. Courts do not grant injunctions to prevent apprehended assaults- and batteries, though if inflicted they may give a claim for damages. C. P. 303, applies, by its terms, only to property in dispute, and its subsequent general phrases must be limited to such property.
Fifth — If the merits of the case be examined, it is by no means clear that there was any error in the judgment. The object of law, itsraison d’etre, in civil matters, is the speedy collection of debts. Against the surety on an appeal bond, who has helped to delay the creditor for *486•some weary years, tlie law accords a summary remedy by rule — “by mere motion.” C. P. 596. The courts of New Orleans, unlike those in the rural parishes, are open every month for motions. The plaintiff admits this in his pleadings. They are open also for some final judgments. He admits this fact in his petition. I do not perceive, then, any harm, but great justice, in giving the judgment as it was given in the district court. Otherwise, if the Supreme Court affirm a judgment at the close of its session, the successful appellee may be obliged to wait nearly six months before he can avail himself of what the law has, I presume, with no intention to be ironical, called a “summary remedy by more motion.”
Howell, J. I concur in the above opinion of Mr. Justice Howe.